939 So. 2d 105 (2006)
BRIAN ROBERTS, Appellant,
v.
STATE OF FLORIDA, Appellee.
Case No. 2D05-3063.
District Court of Appeal of Florida, Second District.
Opinion filed September 27, 2006.
James Marion Moorman, Public Defender, and William L. Sharwell, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Tonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed.
STRINGER, SILBERMAN, and LaROSE, JJ., Concur.
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND, IF FILED, DETERMINED.